Case: 20-11138     Document: 00516032671         Page: 1     Date Filed: 09/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 28, 2021
                                  No. 20-11138
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cedric Diggs,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:01-CR-177-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          A jury convicted Defendant-Appellant Cedric Diggs on three counts
   of conspiracy to obstruct interstate commerce by robbery and three counts of
   knowingly using and carrying a firearm during a crime of violence. The




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11138        Document: 00516032671             Page: 2      Date Filed: 09/28/2021




                                         No. 20-11138


   district court sentenced him to 738 months in prison followed by five years of
   supervised release.
           Diggs challenges the district court’s denial of his motion for
   compassionate release under 18 U.S.C. § 3582(c)(1)(A). He contends that
   he is entitled to compassionate release because of the extraordinary and
   compelling circumstances that COVID-19 poses in prison, particularly in the
   light of his history of serious medical conditions, including (1) end-stage
   kidney disease requiring dialysis three times a week, (2) diabetes, (3) obesity,
   (4) obstructive sleep apnea, and (5) hypertension.
           We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for abuse of discretion. United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020). The court abuses its discretion when it
   “bases its decision on an error of law or a clearly erroneous assessment of the
   evidence.” Id. (internal quotation marks and citation omitted). The district
   court concluded that Diggs’s medical conditions did not present an
   extraordinary and compelling reason for early release. The court based its
   analysis in part on a mistaken reading of Diggs’s expert’s report. 1
           But the court continued to explain its alternative holding: “If the court
   is mistaken and movant’s medical condition does qualify as extraordinary and
   compelling, the court still would not grant relief.” The court concluded that
   the 18 U.S.C. § 3553(a) factors did not weigh in favor of Diggs. See United
   States v. Cooper, 996 F.3d 283, 288 (5th Cir. 2021). The court noted that



           1
             The court stated: “As [Diggs’s] expert notes, the predicted remaining lifetime
   for a man on dialysis like movant is 7.7 years.” The report instead explained: “Mr. Diggs
   will be 50 years old in a few months, and the predicted remaining lifetime for the average
   man on dialysis is 7.7 years. Mr. Diggs has the additional risk factors of diabetes and
   vascular disease, and using the Cohen 6-month mortality model, this predicts an estimated
   risk of death on hemodialysis at 16.5% every 6 months.” (citation omitted).




                                               2
Case: 20-11138     Document: 00516032671           Page: 3   Date Filed: 09/28/2021




                                    No. 20-11138


   Diggs was suffering from the same diseases when he committed his crimes.
   It could not find, therefore, that he was not a danger to the safety of the
   community if he were to be released.
          Based on the alternative basis for denial, Diggs has not shown that the
   district court heavily relied on an erroneous view of the evidence or failed to
   consider a relevant sentencing factor or other factor required by law. The
   district court, therefore, did not abuse its discretion in denying Diggs’s
   motion for compassionate release. See Chambliss, 948 F.3d at 694; see also
   United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011). Diggs’s mere
   disagreement with the district court’s weighing of the sentencing factors is
   not sufficient to demonstrate abuse of discretion. See Chambliss, 948 F.3d at
   694.
          AFFIRMED.




                                          3